DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner attempted an Authorization for this examiner’s amendment  by calling 414-271-6560 to Andrew Paprocki and left detailed message of examiner’s amendment and to respond by November 05, 2020. There were no response by applicant regarding the detailed message explaining examiner’s amendment.
The application has been amended as follows: 
	Claim 5, the optical system of claim 4, wherein the dichroic mirror is positioned to reflect light from the first lens approximately 90 degrees towards the second lens. 

ALLOWANCE
Examiner withdraws statement, (from Notice of allowability dated 10-15/2021), of “Applicant’s arguments, see pages 6-10, filed 10/12/2015, with respect to claim 1 have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn”. There were no remarks by applicant on 10/12/20215 . 

Claims 1-6 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Schnitzer et al. (7307774 B1) Micro-optical analysis system which uses dichroic mirror and MEMS behind it in which a light source; a dichroic mirror configured to reflect light of a first spectral band from the light source and allowing light of a second spectral band to pass through the dichroic mirror; a second mirror positioned behind the dichroic mirror and configured to reflect light of the second spectral band.
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “a mirror actuator coupled to the second mirror and configured to adjust a proportion of the light of the second spectral band that is emitted by the optical system by adjusting a position of the second mirror 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        November 06, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872